
	

114 HRES 487 IH: Recognizing the importance of cancer program accreditation in ensuring comprehensive, high quality, patient-centered cancer care.
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 487
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Ms. Jenkins of Kansas (for herself and Mr. Neal) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Recognizing the importance of cancer program accreditation in ensuring comprehensive, high quality,
			 patient-centered cancer care.
	
	
 Whereas accreditation from the American College of Surgeons Commission on Cancer (CoC) is a voluntary commitment by a cancer program that ensures patients will have access to the full scope of services required to diagnose, treat, rehabilitate, and support patients with cancer and their families;
 Whereas the Commission on Cancer, established in 1922, is a consortium of professional organizations dedicated to improving survival and quality of life for cancer patients and their families;
 Whereas accreditation allows cancer programs to continually evaluate performance and take proactive, corrective actions when necessary;
 Whereas continuous evaluation reaffirms the commitment of the program to provide high quality, patient-centered cancer care;
 Whereas accreditation is regarded as important in improving oncologic outcomes through compliance with standards that include continuous quality improvement;
 Whereas quality standards required for accreditation assure that patients receive comprehensive care with a multidisciplinary team approach to coordinate the best available treatment options;
 Whereas patients treated by accredited cancer programs receive information about ongoing cancer clinical trials and new treatment options, and access to a cancer registry that offers lifelong patient follow-up;
 Whereas accreditation promotes access to prevention and early detection programs, cancer education, and support services;
 Whereas patients treated in accredited programs have access to the full continuum of patient centered care including distress screening, patient navigation and delivery of survivorship care plans that detail treatments received and provides detailed information on future care needs;
 Whereas accreditation requires evaluation of the entire scope, organization, and activity of a cancer program by external peer review from specially trained surveyors who evaluate compliance with stringent standards designed to promote high quality care;
 Whereas the quality reporting tools from the over 30,000,000 cases reported to the Commission on Cancer’s National Cancer Data Base provide feedback needed to initiate quality improvement studies which ultimately lead to implementation of quality improvements in accredited programs;
 Whereas the Commission on Cancer uses data submitted to verify and improve quality of care in cancer programs and to further scientific research; and
 Whereas the approximately 1,500 CoC-accredited hospitals in the United States and Puerto Rico care for approximately 70 percent of newly diagnosed cancer patients in the United States: Now, therefore, be it
	
 That the House of Representatives recognizes the importance of accreditation by the American College of Surgeons Commission on Cancer for the purpose of assuring patient access to high quality, comprehensive cancer care.
		
